DETAILED ACTION

The following is an Allowance in response to Applicant's application filed on 12/28/21.  Claims 2-8, 11-12 are currently pending and have been allowed.

REASONS for ALLOWANCE

Claims 2-8, 11-12 are allowed.
The claims are eligible subject matter because of applicant’s amendments and remarks on 12/28/21 and because the claims are integrated into practical application by being necessarily rooted in technology because of the adaptive learning and use of the results from the AI.  The claims are eligible over the art in light of applicant’s amendments and remarks on 12/28/21 and because the prior art does not show the artificial intelligence further configured to generate a price success indicator based on a result of the current price, wherein the price success indicator is on a bell curve in which a zero value indicates an ideal price, a positive value indicates a high price, and a negative value indicates a low price, and the price success indicator is used by the dynamic pricing mechanism in the continuous adaptive learning to dynamically determine the optimum price curve in the context of using enhanced information 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, yet insufficient, either singularly or in combination with one or more of the remaining prior art references of record to render the claimed invention anticipated or obvious. Furthermore, neither the below pertinent prior art, nature of the problem, nor knowledge of a 

A.  Richardson (US 2016/0253690 A1), a system for providing insights into pricing strategy for a retail store, particularly for optimizing prices of fast moving, long life cycle items in the consumer package goods industries by  allowing a user to interact with the computer processor and display to change one or more parameters of sales and gross margin percent (GM %) so as to determine a price for at least one item for sale and an output device for outputting new pricing information for the at least one item

B. Montero et al. (US 2019/0108538 A1), a system for optimizing base pricing of products within a physical retailer that includes first collecting transaction logs for products in a set of physical retail spaces where these  logs are validated, adjusted and elasticities between the products are computed and the adjustment may be responsive to the day, by retailer and by a host of external factors where the adjustment may also include a normalization and filtering out of inaccurate log data.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sujay Koneru whose telephone number is 571-270-3409.  The examiner can normally be reached on Monday thru Friday, 9 to 5.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571- 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8300.


/SUJAY KONERU/
Primary Examiner, Art Unit 3624